Citation Nr: 1100343	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1962 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the San Diego RO.

In an October 2009 decision, the Board affirmed the RO's decision 
to deny service connection for PTSD due to the lack of 
corroboration of the Veteran's claimed stressors.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2010, the Court granted a Joint 
Motion for Remand (JMR).  In the June 2010 Order, the Court 
vacated and remanded that portion of the Board's October 2009 
decision which had discussed its reasons and bases for its 
determination that the Veteran's claimed stressors were not 
sufficiently corroborated, for compliance with instructions 
provided in the JMR.


FINDINGS OF FACT

Although the Veteran did not engage in direct combat and his 
claimed stressors were not able to be verified, a VA physician 
has assessed PTSD based on the Veteran's claimed stressors, which 
were consistent with the time, place, and circumstances of his 
service and were related to fear of enemy attack.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends he has PTSD as a result of 
active service.  Specifically, in his July 2006 VA Form 21-0781, 
the Veteran stated that in February or March 1968, while 
stationed in Vietnam, he witnessed many civilians shot down in a 
field in Tay Ninh.  Further, on a number of occasions in both Tay 
Ninh and Saigon, he recalled small arms fire passing right by his 
head and shrapnel striking the roof when rockets hit the area.  
Finally, U.S. artillery was fired near the Veteran many times, 
and he was in constant fear.  Indeed, he contends that he was 
prescribed Librium during service for his anxiety.  

The Board will first consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  
  
The service treatment records do not contain any diagnosis of 
PTSD or other mental disorder, although the Veteran indicated in 
his June 1970 separation examination report that he had nervous 
trouble as a result of being in Southeast Asia, and the doctor 
noted there were no complications or sequelae.  The Veteran was 
prescribed Librium in May, July, and December 1969, although 
there is no diagnosis or rationale given for the prescription of 
the medication.  Librium is a trademark name for chlordiazepoxide 
hydrochloride, which is a benzodiazepine used as an anti-anxiety 
agent in the treatment of anxiety disorders and for the short-
term relief of anxiety symptoms.  See Dorland's Illustrated 
Medical Dictionary 351, 1047 
(31st ed. 2007).  

Following separation from service, Seattle VA Medical Center 
(VAMC) records show that the Veteran was hospitalized from July 
1982 to August 1982 for depression.  He reported that he had 
experienced depressive episodes since his discharge from the Air 
Force.  He also reported serving in Vietnam, but not seeing any 
combat.  The discharge note indicated the Veteran's depression 
was in part related to the failure of his personality to "work 
for him."  The Veteran was prescribed medication and engaged in 
individual and group therapy at the Seattle VAMC and, later, the 
Long Beach VAMC through March 1983.  There was no diagnosis or 
mention of PTSD in the treatment records.  

The first diagnosis of PTSD after separation from service is 
found in a September 2003 letter from Dr. K.N.S., a staff 
psychiatrist at the Long Beach VAMC.  The letter, addressed to 
the Los Angeles RO, states that it is written to provide 
supporting evidence for the diagnosis of PTSD, and that the 
Veteran had been treated in the outpatient psychiatry clinic at 
the VAMC for over 20 years.  The doctor stated the Veteran had 
nightmares about Vietnam and was very easily startled.  Moreover, 
he suffered from depression and anxiety.  The Veteran believed 
that if he had not had certain traumatic experiences in Vietnam, 
he would be able to function much better.  Based on the Veteran's 
symptoms, the doctor opined that he met the criteria for a 
diagnosis of PTSD, and that as part of that condition he also 
suffered depression and anxiety.  Even with medication and 
therapy, the Veteran remained moderately and sometimes severely 
affected by PTSD.  

Later that month, the Veteran underwent a psychological 
assessment conducted by a psychologist at the Long Beach VAMC.  
During the course of the assessment, he was given the Combat 
Exposure Scale and Mississippi PTSD scale to ascertain whether 
PTSD was a problem.  He reported light to moderate combat.  His 
score on the Mississippi Scale was below the cut-off score for 
PTSD.  He reported some symptoms of PTSD on the test, such as 
partial amnesia for events during his time in Vietnam, decreased 
interest in activities, and an excessive startle response, but 
did not, in the opinion of the examiner, show sufficient symptoms 
to meet the DSM-IV criteria for a PTSD diagnosis.  Thus, while 
the psychologist diagnosed other mental health disorders, such as 
obsessive-compulsive disorder, generalized anxiety disorder, and 
dysthymic disorder, she did not diagnose PTSD.  

Thereafter, treatment notes from the VAMC either left out a PTSD 
diagnosis on the DSM-IV assessment, or listed "rule out PTSD," 
although the VAMC's "Problem List" continues to list PTSD as a 
diagnosis since February 13, 2006.  Another psychological 
assessment was conducted in March 2005 by a different 
psychologist at the VAMC, and also did not list PTSD as a 
diagnosis.  Moreover, the Veteran was afforded a VA examination 
in July 2010 conducted by a staff psychiatrist with regard to a 
claim for a different mental health disorder, and the examiner 
did not diagnose PTSD.    

Then, in November 2010, Dr. K.N.S. wrote a follow-up letter to 
his initial evaluation in 2003.  The doctor wrote that, in 
January 2010, the Veteran became suicidal associated with 
flashbacks and intrusive thoughts related to traumatic events 
from Vietnam, precipitating an admission to the psychiatric unit 
at the VAMC.  The doctor reiterated that the Veteran had been 
exposed to extensive combat while assigned to a Green Beret 
Special Forces Camp in "Tai Nan" (presumably the doctor is 
referring to Tay Ninh) between 1968 and 1969.  Further, it was 
determined that the Veteran had combat exposure significant 
enough to cause the symptoms of PTSD which have been documented 
in his record.  

The Board finds that the evidence is in relative equipoise as to 
whether there is a current diagnosis of PTSD, and will apply the 
benefit-of-the-doubt doctrine in favor of the Veteran on this 
issue.  Thus, the Board finds, for the purpose of the present 
decision, that the Veteran has a current PTSD diagnosis which 
meets the criteria of 38 C.F.R. § 4.125(a).    

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more claimed 
in-service stressors occurred to support a PTSD diagnosis.  

The Veteran's DD Form 214 lists his Air Force military 
occupational specialty (MOS) as a radio communication equipment 
repairman, and shows that he received the Republic of Vietnam 
Campaign Medal and Vietnam Service Medal, among others.  These 
medals indicate that the Veteran was in a theater of combat 
operations, but not necessarily that he was directly engaged in 
combat.  The service personnel records also show that the Veteran 
served in Vietnam from March 1968 to March 1969.  However, there 
is no indication as to whether he engaged in combat with the 
enemy.  Indeed, the Veteran's Chronological Listing of Service 
indicates that he was assigned to the 619th Tactical Control 
Squadron as a ground radio communications specialist during his 
Vietnam service.  Thus, the Board finds that the Veteran's 
personnel records do not establish that he was engaged in combat.  
As a result, his statements as to any in-service stressor(s) 
cannot be accepted without further corroboration through 
independent evidence.  Doran, supra. 

The Joint Services Records Research Center (JSRRC) researched the 
Veteran's claimed stressors and sent a response to the RO in July 
2008.  In examining the historical documentation of the 505th 
Tactical Control Group (TCG), the higher headquarters of the 
619th Tactical Control Squadron (TCS), they found that the 619th 
TCS was based at Tan Son Nhut Air Base, with Detachment (Det) 1 
at Phu Quoc, Det 3 at Can Tho, Det 7 at Trang Sup, Det 8 at Ca 
Mau, Det 9 at Ban Me Thout, and Det 11 at Hon Tre Island.  The 
history states that the mission of the 619th TCS was to provide 
the Commander, Seventh Air Force, with an effective electronic 
ground environment through which he could manage the airspace 
within the Saigon sub-sector of the Southeast Asia Air Defense 
Region.  The JSRRC was unable to document a March or April 1968 
attack on Tay Ninh.  However, the records indicated that Tay Ninh 
Air Strip was attacked on May 2, 1968, and Tan Son Nhut Air Base 
was attacked on May 6 and 7, 1968.  No Air Force casualties were 
reported.  




The claims file also contains a May 2006 letter from C.A., who 
indicated he was stationed with the Veteran in Vietnam.  In his 
letter, C.A. stated that, while stationed in Vietnam, he recalled 
the basketball court being blown up, and a lot of shrapnel and 
debris falling from the sky.  In addition he said that, on the 
same day, there were over one-hundred rockets fired at the Air 
Force Base.  In a later, October 2008 letter, after reviewing the 
JSRRC research results, C.A. wrote that he was able to confirm 
that the dates listed in the JSRRC report were the dates that the 
Tan Son Nhut Air Base was attacked. 

Based on the above information, the RO and the Board denied the 
Veteran's claim for service connection on the basis that his 
claimed stressors were not sufficiently corroborated under  
Doran, supra.  However, under the new regulation, quoted above, 
where the claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor if the stressor is related to the Veteran's fear 
of hostile military or terrorist activity, and a VA psychiatrist 
or psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor.  

In this case, the Veteran's claimed stressors are consistent with 
his service in Vietnam and are related to his fear of enemy 
attack.  Moreover, Dr. K.N.S., a VAMC staff psychiatrist, wrote 
in September 2003 that the Veteran met the criteria for PTSD 
based on his claimed in-service stressors.  Moreover, in his 
later November 2010 letter, he confirmed that the Veteran's 
combat exposure was significant enough to cause his PTSD 
symptoms.  

Therefore, the Board finds that a grant of service connection is 
warranted for PTSD, based on the amended regulation.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(3); Gilbert, 1 
Vet. App. at 53 (1990). 




ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


